DETAILED ACTION

This Office Action is in response to the Amendment filed November 5, 2020. Claim(s) 1-3 and 6-9 have been amended. Claim(s) 4-5 have been canceled. Claim(s) 10-11 have been added. Therefore, Claim(S) 1-3 and 6-11 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer

The terminal disclaimer filed on November 5, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application Number 16,179822 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 2004/0165006 A1, hereinafter Kirby), in view of Rodriguez (US 2010/0228632 A1, hereinafter Rodriguez) and Broda et al. (US 2009/0198787 A1, hereinafter Broda).

As to Amended Claim 1, Kirby discloses a content distribution system in which content is distributed from a content distribution apparatus to a plurality of display apparatuses (Kirby; Fig. 1), 
wherein the content distribution apparatus includes 
a memory in which the content and connection information on each of the plurality of display apparatuses are stored ((Kirby; Fig. 1; [0029, 0034, 0038]), where Kirby discloses a storage unit (i.e. database). The storing unit storing content and connection information (i.e. port information) of the plurality of display devices.), 
grouping control circuitry that, among the plurality of display apparatuses, groups display apparatuses to which the same content is to be distributed, into one group ((Kirby; [0034]), where Kirby discloses grouping a plurality of display devices to display the same content. The network addresses of each device is used to route the messages to each particular device.), 
(Kirby; [0058]), and 
transmission circuity that transmits the content and the connection information to the master display apparatus (Kirby; [0031]), and 
wherein the master display apparatus includes content distribution control circuitry which makes a connection to the slave display apparatus based on the received connection information and distributes the content (Kirby; [0034, 0058]). 
However, Kirby does not disclose a transmission unit that transmits the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus.
In an analogous art, Rodriguez discloses a transmission unit that transmits the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus ((Rodriguez; [0087]), where Rodriguez discloses transmitting content an connection information from a slave display (i.e. phone) to master device (i.e. sign system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby to include a transmission unit that transmits the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus as taught by Rodriguez to provide a virtual session between the devices (Rodriguez; [0087]).
However, Kirby-Rodriguez but does not disclose wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus.
Broda discloses wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content ((Broda; Fig. 7; [0066, 0085-0086]), where Broda discloses when the master fails (i.e. closes, crashes, broken connection) the slave display a can request content from the server to be displayed.), and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus ((Broda; Fig. 7; [0085-0088]), where Broda discloses the slave display is not receiving content from the master display. The slave device request content from the server to be displayed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby-Rodriguez to include wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus as taught by Broda to enable the server to push content to slave displays when the state of the master display is unknown (Broda; [0064]).

As to Amended Claim 3, Kirby-Rodriguez-Broda discloses the content distribution system according to claim 1, wherein an IP address and a port number of each of the plurality of display apparatuses are stored, as the connection information, in the memory, and wherein the content distribution control circuitry makes a connection to the slave display apparatus based on the IP address and the port number (Kirby; [0034-0035, 0038]). 

As to Amended Claim 6, Kirby-Rodriguez-Broda discloses the content distribution system according to claim 1, wherein the group management control circuitry manages one master display apparatus or a plurality of master display apparatuses, from the plurality of display apparatus (Kirby; [0058]). 

As to Amended Claim 7, Kirby-Rodriguez-Broda discloses the content distribution system according to claim 1, 
wherein a display schedule for the content in each of the plurality of display apparatus, and one content item or a plurality of content items that are to be displayed on each of the plurality of display apparatus are stored in the memory, as pieces of signage data, wherein the grouping control circuitry groups display apparatuses to which the same signage data is to be distributed, into one group (Kirby; [0029, 0034]), 
wherein the transmission circuitry transmits the signage data and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus, and wherein the content distribution control circuitry makes a connection to the slave display apparatus and distributes the signage data (Kirby; [0031]), (Rodriguez; [0087]). 
The Examiner provides the same motivation to combine as previously presented in the independent claim.
	
As to Amended Claim 8, Kirby discloses a content distribution apparatus that distributes content to a plurality of display apparatuses, the content distribution apparatus comprising: 
a memory in which the content and the connection information on each of the plurality of display apparatuses are stored ((Kirby; Fig. 1; [0029, 0034, 0038]), where Kirby discloses a storage unit (i.e. database). The storing unit storing content and connection information (i.e. port information) of the plurality of display devices.); 
(Kirby; [0034]), where Kirby discloses grouping a plurality of display devices to display the same content. The network addresses of each device is used to route the messages to each particular device.); 
group management control circuitry that manages one display apparatus, which belongs to the group, as a master display apparatus, and the other display apparatuses, which belongs to the group, as slave display apparatuses (Kirby; [0058]); and 
a transmission circuitry that transmits the content and the connection information to the master display apparatus (Kirby; [0031]), in order to distribute the content to the slave display apparatus through the master display apparatus (Kirby; [0034, 0058]).  
However, Kirby does not disclose a transmission unit that transmits the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus, in order to distribute the content to the slave display apparatus through the master display apparatus.
In an analogous art, Rodriguez discloses a transmission unit that transmits the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus, in order to distribute the content to the slave display apparatus through the master display apparatus ((Rodriguez; [0087]), where Rodriguez discloses transmitting content an connection information from a slave display (i.e. phone) to master device (i.e. sign system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby to include a transmission unit that transmits the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus, in order to distribute the content to the slave display apparatus through the master display apparatus as taught by Rodriguez to provide a virtual session between the devices (Rodriguez; [0087]).
Kirby-Rodriguez but does not disclose wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus.
In an analogous art, Broda discloses wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content ((Broda; Fig. 7; [0066, 0085-0086]), where Broda discloses when the master fails (i.e. closes, crashes, broken connection) the slave display a can request content from the server to be displayed.), and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus ((Broda; Fig. 7; [0085-0088]), where Broda discloses the slave display is not receiving content from the master display. The slave device request content from the server to be displayed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby-Rodriguez to include wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus as taught by Broda to enable the server to push content to slave displays when the state of the master display is unknown (Broda; [0064]).

As to Amended Claim 9, Kirby discloses a content distribution method of distributing content from a content distribution apparatus to a plurality of display apparatuses, the method comprising: 
causing the content distribution apparatus to store the content and connection information on each of the plurality of display apparatuses ((Kirby; Fig. 1; [0029, 0034, 0038]), where Kirby discloses a storage unit (i.e. database). The storing unit storing content and connection information (i.e. port information) of the plurality of display devices.),
group display apparatuses to which the same content is to be distributed, among the plurality display apparatuses, into one group ((Kirby; [0034]), where Kirby discloses grouping a plurality of display devices to display the same content. The network addresses of each device is used to route the messages to each particular device.),
manage one display apparatus, which belongs to the group, as a master display apparatus and the other display apparatuses, which belongs to the group, as slave display apparatuses (Kirby; [0058]), and 
transmit the content and the connection information on the slave display apparatus that belongs to the group, to the master display apparatus (Kirby; [0031]); and 
causing the master display apparatus to make a connection to the slave display apparatus based on the received connection information and distribute the content (Kirby; [0034, 0058]). 
However, Kirby does not disclose the connection information on the slave display apparatus that belongs to the group, to the master display apparatus.
In an analogous art, Rodriguez discloses the connection information on the slave display apparatus that belongs to the group, to the master display apparatus ((Rodriguez; [0087]), where Rodriguez discloses transmitting content an connection information from a slave display (i.e. phone) to master device (i.e. sign system).

However, Kirby-Rodriguez but does not disclose wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus.
In an analogous art, Broda discloses wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content ((Broda; Fig. 7; [0066, 0085-0086]), where Broda discloses when the master fails (i.e. closes, crashes, broken connection) the slave display a can request content from the server to be displayed.), and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus ((Broda; Fig. 7; [0085-0088]), where Broda discloses the slave display is not receiving content from the master display. The slave device request content from the server to be displayed.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby-Rodriguez to include wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be 

As to New Claim 10, Kirby-Rodriguez-Broda discloses the content distribution system according to claim 1, wherein the slave display apparatus directly transmits a reception notification notifying whether or not the content is received to the content distribution apparatus without the master display apparatus being involved ((Broda; Fig. 7; [0085-0088]), where Broda discloses the slave display is not receiving content from the master display. The slave device request content from the server to be displayed. The slave device can submit a content request (i.e. Page ID) to ensure the correct content is transmitted from the server.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.
	

As to New Claim 10, Kirby-Rodriguez-Broda discloses the content distribution system according to claim 1, wherein the slave display apparatus verifies the connection information of the content distribution apparatus when the slave display apparatus receives the content ((Broda; Fig. 7; [0085-0088, 0096-0096]), where Broda discloses to verify the connection, the slave device transmit connection information (i.e. page ID, destination ID, master ID, event ID, etc.) to the content distribution apparatus. The content distribution apparatus will utilize the provided information to verify/match the connection/content.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 2004/0165006 A1, hereinafter Kirby), in view of Rodriguez (US 2010/0228632 A1, hereinafter Rodriguez) and Broda et al. (US 2009/0198787 A1, hereinafter Broda), in further view of Beyabani (US 2009/0089824 A1, hereinafter Beyabani).

As to Amended Claim 2, Kirby-Rodriguez-Broda discloses the content distribution system according to claim 1, but does not disclose wherein authentication information on the slave display apparatus is additionally stored in the memory, wherein the transmission circuitry additionally transmits the authentication information, and wherein the content distribution control circuitry logs in to the slave display apparatus using the authentication information, and distributes the content. 
In an analogous art, Beyabani discloses wherein authentication information on the slave display apparatus is additionally stored in the memory (Beyabani; [0021-0022]), wherein the transmission circuitry additionally transmits the authentication information (Beyabani; [0052]), and wherein the content distribution control circuitry logs in to the slave display apparatus using the authentication information, and distributes the content (Beyabani; [0052, 0055])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirby-Rodriguez-Broda to include wherein authentication information on the slave display apparatus is additionally stored in the memory, wherein the transmission circuitry additionally transmits the authentication information, and wherein the content distribution control circuitry logs in to the slave display apparatus using the authentication information, and distributes the content as taught by Beyabani to enable the system to verify the users/viewers of the slave device (Beyabani; [0052]).

	Response to Arguments	

Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive. In the Remarks, the Applicant argues in substance that:

(A) The Applicant argues that Kirby in view of Rodriguez does not disclose “a transmission circuity that transmits the content and the contact information… to the master display apparatus” (as recited from pgs. 8-9).
As to Point (A), the Examiner respectfully disagrees. Kirby discloses a content distribution apparatus (i.e. CC) with the ability to communicate with a plurality of master apparatus (i.e. PC). The content distribution apparatus can transmit content (i.e. signage data) to a master apparatus which can then be presented to a plurality of screens (112)/user devices (i.e. slave apparatus) (Kirby; [0031, 0034, 0058]).
Furthermore, Rodrigues discloses a transmission unit that transmit the connection information on the slave display apparatus to the master display apparatus. Rodrigues discloses the server able to transmit the IP address of the cell phone (slave apparatus) to the master apparatus (sign system). The remote server, receives position or image data from an inquiring cell phone, and determines--e.g., by comparison with reference data--which sign/content is being viewed. The remote server may then look-up an IP address for the corresponding computer 14 from a table or other data structure, and inform the sign system of the viewing cell phone. It may also transmit this address information to the cell phone. So both master and slave devices can receiving the connection information. This enables a virtual session between phone and sign system (Rodriguez; [0087]).
Therefore, the Examiner respectfully submits that Kirby in view of Rodriguez does disclose the cited features. 

(B) The Applicant argues that Kirby in view of Rodriguez does not disclose “wherein, in a case where the reception of the content from the master display apparatus fails, the slave display apparatus requests the content distribution apparatus to distribute the content, and wherein, in a case where the master display apparatus fails in distributing the content to the slave display apparatus, the content distribution apparatus distributes the content that is to be distributed to the group to which the slave display apparatus belongs, to the slave display apparatus” (as recited from pgs. 9-10).
As to Point (B), Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Nakamura et al (US 2002/0107922 A1) discloses a second apparatus requesting content when first apparatus is disconnected.

Willehadson et al. (US 2005/0091653 A1) discloses a secondary node takes over once primary node fails.

Luo et al. (US 2009/0237325) discloses a master synchronizes displays.

Miura et al. (US 8,539,244 B2) discloses a slave requesting content and authenticating user

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475.  The examiner can normally be reached on 8:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2.11.2021